                                 Case 2:20-cv-10013-VAP-PD Document 29 Filed 07/29/21 Page 1 of 1 Page ID #:289




                                  1                                                                           JS-6
                                                                  UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4
                                  5       Wells Fargo Bank, N.A.,
                                  6                                              2:20-cv-10013-VAP-PDx
                                                          Plaintiff,
                                  7                      v.                                      Judgment
                                  8       Darmont Construction Corp., et al.,
                                  9                       Defendants.
                                 10
Central District of California
United States District Court




                                 11   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 12
                                 13         Pursuant to the Order Granting Plaintiff’s Motion for Default Judgment
                                 14   issued herewith, judgment is hereby entered in favor of Plaintiff Wells Fargo
                                 15   Bank, N.A. and against Defendant Darmont Construction Corp. on Plaintiff’s
                                 16   claims for breach of contract and express contractual indemnity.
                                 17         Pursuant to this Judgment, Defendant shall pay Plaintiff $117,599.02
                                 18   in compensatory damages, $34,957.52 in interest, $10,430 in attorneys’
                                 19   fees, and $2,312.25 in costs. In total, Defendant shall pay Plaintiff
                                 20   165,298.79.
                                 21
                                 22   IT IS SO ORDERED.
                                 23
                                 24       Dated:     7/29/21
                                 25                                                       Virginia A. Phillips
                                                                                     United States District Judge
                                 26

                                                                             1
